on suspect evidence, specifically, "inaccurate information about the
                procedural status of the case." In a related argument, McIntyre contends
                that the district court also abused its discretion at sentencing and violated
                his right to due process and equal protection by refusing to consider his
                application for a Mental Health Court diversion program. We disagree
                with McIntyre's contentions.
                            This court will not disturb a district court's sentencing
                determination absent an abuse of discretion. See Parrish v. State, 116
                Nev. 982, 989, 12 P.3d 953, 957 (2000). McIntyre's prison term of 12-30
                months falls within the parameters provided by the relevant statutes, see
                NRS 453.337(2)(a); NRS 193.130(2)(d), and the sentence imposed is not so
                unreasonably disproportionate to the gravity of the offense as to shock the
                conscience, see CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22
                (1979); see also Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991)
                (plurality opinion). McIntyre fails to demonstrate that the district court
                relied solely on impalpable or highly suspect evidence. See Chavez v.
                State, 125 Nev. 328, 348, 213 P.3d 476, 490 (2009). Further, nothing in
                record below supports McIntyre's claim that the district court refused to
                consider his request for mental health court, and he fails to offer cogent
                argument or demonstrate on appeal that the district court violated his
                right to due process and equal protection by imposing a term of
                incarceration. See NRS 176A.250; NRS 176A.260(1); see also NRS
                176A.100(1)(c) (the granting of probation is discretionary). We conclude
                that the district court did not abuse its discretion at sentencing.
                            Finally, McIntyre contends that the district court violated his
                right to due process by refusing his request for credit for time served in
                the regimental discipline program. See NRS 176A.780(6) ("Time spent in

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       2
                              ENinfZA
                                 '
                the program must be deducted from any sentence which may thereafter be
                imposed."). When the matter of credit was discussed at the sentencing
                hearing, a representative from the Division of Parole and Probation
                informed the district court that pursuant to earlier negotiations, McIntyre
                "actually gave up his credit for time served for Boot Camp" and that "this
                was agreed to by his attorney at the time, Gemma [Waldron]." As a result,
                the district court found that McIntyre was not entitled to credit for his
                time in the regimental discipline program. Defense counsel did not object
                to either the Division's representation or the district court's
                determination, and on appeal, McIntyre fails to address his purported
                waiver or demonstrate that the district court erred. McIntyre also fails to
                establish, to the extent the claim is raised on appeal, that he is entitled to
                additional credit beyond that accrued during his time in the regimental
                discipline program. Therefore, we conclude that McIntyre fails to
                demonstrate that he is entitled to relief, and we
                              ORDER the judgment of conviction AFFIRMED.


                                                     .er,4.t
                                                          n         ,J.
                                          Hardesty


                                                                                         J.
                Parraguirre



                cc:   Second Judicial District Court Dept. 8
                      Karla K. Butko
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A


                                  EIMVU                                    WEI2   AgNM    t7.    It* isfA: